UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                          No. 99-4140
TERRANCE MAURICE MILES, a/k/a T-
Miles,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                          No. 99-4154
DERRICK DEMEATRIS CLARK, a/k/a
Doc,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 99-4155
DARRYL GRIFFIN, a/k/a Big D,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 99-4156
ERIC JEROME GOLETT,
              Defendant-Appellant.
                                       
2                        UNITED STATES v. MILES



UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.
                                                  No. 99-4157
KENNY MONTANA HOLTON, a/k/a
K.G.,
            Defendant-Appellant.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.                               No. 99-4701
CARLOS SHENICK WHITE,
              Defendant-Appellant.
                                        
            Appeals from the United States District Court
      for the Eastern District of North Carolina, at New Bern.
                Malcolm J. Howard, District Judge.
                              (CR-98-9)

                      Submitted: August 20, 2001

                      Decided: September 17, 2001

    Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                              COUNSEL

Louis C. Allen III, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
                        UNITED STATES v. MILES                          3
Appellant Miles; Charles C. Henderson, Trenton, North Carolina, for
Appellant Clark; Jerry Wayne Leonard, Raleigh, North Carolina, for
Appellant Griffin; Warren T. Wolfe, STRIKLIN LAW FIRM, Have-
lock, North Carolina, for Appellant Golett; Gregory E. Wills,
ALEXY, MERRELL, WILLS & WILLS, Kitty Hawk, North Caro-
lina, for Appellant Holton; Joseph Bart Gilbert, Jacksonville, North
Carolina, for Appellant White. Janice McKenzie Cole, United States
Attorney, Anne M. Hayes, Assistant United States Attorney, Jane J.
Jackson, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   A jury convicted Terrance Miles, Derrick Clark, Darryl Griffin,
Eric Golett, Kenny Holton, and Carlos White (collectively, "Appel-
lants") of conspiracy to possess with intent to distribute and to distrib-
ute cocaine, crack cocaine, and marijuana, in violation of 21 U.S.C.A.
§ 846 (West 1999). The jury also convicted Clark of possession with
intent to distribute marijuana, in violation of 21 U.S.C.A. § 841 (West
1999 & Supp. 2001). Griffin pled guilty to possession of an unregis-
tered sawed-off shotgun, in violation of 26 U.S.C. § 5861(d) (1994).
The district court sentenced Appellants to terms of imprisonment
ranging from 292 months to life imprisonment. Appellants raise a
number of challenges to their convictions and sentences and have
moved for additional briefing. We deny Appellants’ motion. For the
following reasons, we affirm in part, vacate in part, and remand for
resentencing.

                                    I.

   Appellants contend that the district court erred in denying their
request for a special verdict form and that they should have been sen-
4                       UNITED STATES v. MILES
tenced based on the drug carrying the lowest statutory penalty—
marijuana. As support for their claim, Appellants rely on United
States v. Rhynes, 196 F.3d 207 (4th Cir. 1999), vacated in part on
other grounds, 218 F.3d 310 (4th Cir.) (en banc), and cert. denied,
530 U.S. 1222 (2000).

   After reviewing the indictment, which charged Appellants with
conspiring to distribute or possess with intent to distribute crack
cocaine, cocaine, and marijuana, and the court’s instructions to the
jury, we find that Appellants’ arguments are foreclosed by our recent
decision in United States v. Cotton, ___ F.3d ___, 2001 WL 901259,
at *2 (4th Cir. Aug. 10, 2001) (holding that "there is no Rhynes error
because the jury was unambiguously instructed that a conspiracy con-
viction could be based only upon a finding—as charged by the gov-
ernment in the indictment—that appellants conspired to distribute or
possessed with intent to distribute cocaine hydrochloride and cocaine
base"). Furthermore, our review of the record leads us to conclude
that the evidence supports a construction of the verdict that the jury
based the conspiracy conviction on crack cocaine, cocaine, and mari-
juana. Id. Thus, because the jury verdict was unambiguous, we find
that "the district court did not err in sentencing appellants based upon
the relevant penalty provisions for cocaine base." Id.

                                  II.

   While Appellants’ appeal was pending, the Supreme Court decided
Apprendi v. New Jersey, 530 U.S. 466 (2000) (holding that "[o]ther
than the fact of a prior conviction, any fact that increases the penalty
for a crime beyond the prescribed statutory maximum must be sub-
mitted to a jury, and proved beyond a reasonable doubt"). Because
Appellants did not rely on an Apprendi-type argument in the district
court, our review is for plain error. See United States v. Promise, 255
F.3d 150, 154 (4th Cir. 2001) (en banc) (discussing plain error stan-
dard of review).

   In applying Apprendi to drug offenses in §§ 841 and 846, we
recently held in Promise that "the specific threshold [drug] quantity
must be treated as an element of an aggravated drug trafficking
offense, i.e., charged in the indictment and proved to the jury beyond
a reasonable doubt." Id. at 156-57 (footnotes omitted). Here, drug
                        UNITED STATES v. MILES                         5
quantity was not charged in the indictment or submitted to the jury.
We therefore find that there was error and that the error was plain. Id.
at 156-57, 160.

   With regard to whether the plain error affected Griffin’s substantial
rights, we find that it did not. Griffin was convicted of multiple counts
—conspiracy to distribute and to possess with intent to distribute
crack cocaine, cocaine, and marijuana, and possession of an unregis-
tered sawed-off shotgun. Griffin was exposed to a total statutory max-
imum prison term of thirty years. United States v. Angle, 254 F.3d
514, 518-19 (4th Cir. 2001) (en banc); United States v. White, 238
F.3d 537, 542-43 (4th Cir.), cert. denied, 121 S. Ct. 2235 (2001); see
21 U.S.C.A. § 841(b)(1)(C) (providing for maximum sentence of
twenty years for conviction involving unspecified amount of drugs);
26 U.S.C. § 5871 (1994) (providing for ten-year statutory maximum
for possession of unregistered shotgun). Because Griffin’s 292-month
sentence did not exceed the thirty-year statutory maximum, we find
that Griffin cannot "demonstrate that [his] sentence is ‘longer than
that to which he would otherwise be subject.’" Cotton, 2001 WL
901259, at *3 (quoting Angle, 254 F.3d at 518).

   Unlike Griffin, we find that the plain error affected Miles’, Hol-
ton’s, Golett’s, and White’s substantial rights. Because a specific
threshold drug quantity was not charged in the indictment and submit-
ted to the jury, the maximum sentence to which Miles, Golett, Holton,
and White were subject was twenty years. See Promise, 255 F.3d at
157; 21 U.S.C.A. § 841(b)(1)(C). Because Golett’s 292-month sen-
tence, Miles’ 324-month sentence, Holton’s 360-month sentence, and
White’s life sentence exceeded the twenty-year statutory maximum,
we find that the error affected these Defendants’ substantial rights.
Promise, 255 F.3d at 160. We also find that Clark’s substantial rights
were affected because his 360-month sentence exceeded the twenty-
five-year statutory maximum to which he was subject on his two drug
convictions. Angle, 254 F.3d at 518-19; White, 238 F.3d at 542-43;
see 21 U.S.C.A. § 841(b)(1)(C); 21 U.S.C.A. § 841(b)(1)(D) (provid-
ing for five-year maximum for offense involving up to fifty kilograms
of marijuana).

   Having concluded that there was plain error that affected the sub-
stantial rights of Miles, Holton, Golett, White, and Clark, we exercise
6                       UNITED STATES v. MILES
our discretion to notice the error in their sentences. The indictment
charged Appellants with conspiring to distribute an unspecified quan-
tity of crack cocaine, cocaine, and marijuana, see 21 U.S.C.A.
§ 841(b)(1)(C), but Miles, Golett, Holton, White, and Clark "received
a sentence for a crime—an aggravated drug trafficking offense under
section 841(b)(1)(A)—with which they were neither charged nor con-
victed." Cotton, 2001 WL 901259, at *3. Thus, we vacate these sen-
tences and remand for the district court to resentence Clark, Miles,
Golett, Holton, and White consistent with United States Sentencing
Guidelines Manual §§ 5G1.1(a), 5G1.2(d) (2000), and White, 238
F.3d at 543.

                                  III.

   Appellants’ remaining contentions on appeal need not detain us
long. Contrary to Golett’s assertion that the district court should have
adjusted his base offense level by two levels under United States Sen-
tencing Guidelines Manual § 3B1.2(b) (1998), based upon his role in
the offense, we find no clear error in the district court’s refusal to do
so. United States v. Lipford, 203 F.3d 259, 272 (4th Cir. 2000) (stat-
ing standard of review); United States v. Akinkoye, 185 F.3d 192, 202
(4th Cir. 1999) (determining whether § 3B1.2 adjustment was war-
ranted not limited to how defendant’s conduct compares with that of
other participants but also involves whether conduct was material or
essential to committing offense), cert. denied, 528 U.S. 1177 (2000).

   Next, White contends that the district court erred in refusing to
order a retrospective evaluation to determine whether he was compe-
tent at the time of trial. Our review of the record leads us to conclude
that the court did not clearly err. United States v. Lebron, 76 F.3d 29,
32 (1st Cir. 1996) (stating standard of review); cf. United States v.
Cox, 964 F.2d 1431, 1433 (4th Cir. 1992) (reviewing for clear error
a competency determination under 18 U.S.C. § 4246). Taking the
record as a whole, the evidence before the district court established
that there was no reasonable cause to believe that White was not com-
petent at the time of trial. United States v. Mason, 52 F.3d 1286, 1289
(4th Cir. 1995) (providing standard). We therefore find that White is
not entitled to relief on this claim.

   Appellants, except White, also contend that the district court erred
in denying their motions for a new trial. Because Appellants do not
                       UNITED STATES v. MILES                        7
challenge the district court’s finding that the motions for new trial
were untimely filed, we find that Appellants have abandoned the
timeliness issue on appeal by failing to provide argument in their
brief. Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999) (noting that issues not briefed or argued on appeal are deemed
abandoned). We therefore decline to consider their claims.

   Finally, Appellants contend that the district court should not have
admitted testimony from the Government’s witnesses who were seek-
ing a reduction in sentencing based upon their cooperation. Appel-
lants’ claim is foreclosed by our decision in United States v.
Richardson, 195 F.3d 192, 197 (4th Cir. 1999) (holding that "the gov-
ernment does not violate § 201(c)(2) by granting immunity or
leniency or entering into plea agreements to obtain testimony"), cert.
denied, 528 U.S. 1096 (2000). Thus, we find that the district court did
not abuse its discretion in admitting the witnesses’ testimony. United
States v. Ward, 171 F.3d 188, 194 (4th Cir.), cert. denied, 528 U.S.
855 (1999) (stating standard of review).

                                 IV.

   Accordingly, we affirm Appellants’ convictions and Griffin’s sen-
tence. We vacate the remaining five Defendants’ sentences and
remand for resentencing consistent with USSG §§ 5G1.1(a),
5G1.2(d), and White, 238 F.3d at 243. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                        AFFIRMED IN PART, VACATED IN PART,
                                            AND REMANDED